DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-5, 8-18, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 6,490,885(hereinafter, Wilkinson).
Claim 2 - Wilkinson teaches a system for sexual stimulation, including an excitation device comprising: a haptic stimulation unit -44-; and a housing module enclosing the haptic stimulation unit -44-, the housing module comprising a bridge member -16- defining a bridge axis and a maximum bridge width along a direction normal the bridge axis, wherein the bridge member extends along the bridge axis from a 

    PNG
    media_image1.png
    807
    884
    media_image1.png
    Greyscale


Claim 3 - Wilkinson teaches the maximum aperture width is substantially equal to the maximum bridge width, see figure 2.
Claim 4 - Wilkinson teaches the element including the aperture is an elastomeric material, which upon stretching will be slightly larger than the width of the bridge. 
Claim 5 - the bridge of Wilkinson is encircled by the groove.

Claim 9 - the first flange defines a first shoulder; the second flange defines a second shoulder; and in the mated configuration, the mating element is clamped between the first and second shoulders, see figure 2.
Claim 10 - Wilkinson teaches the mating element is substantially rigid, requires drilling to form the small bore, column 2 lines 46-52.
	 Claim 11 - Wilkinson teaches the mating element comprises an elastomer, elastomeric band -64-.
	Claim 12 see the different sized user interfaces as shown in figure 3 and described in column 2 lines 47-52.
	Claim 13 - the mating interfaces are identical because they all fit housing -16- as shown in figure 2.
	Claim 14 - three user interface sizes are set forth in figure 3.
	Claim 15 - element -64- is considered a “finger ring”
Claim 16 - Wilkinson teaches a system for sexual stimulation, including an excitation device including a haptic stimulation unit -44- and a housing module -13- and -16- enclosing the haptic stimulation unit -44-, the housing module comprising: a first housing comprising a first flange, the first flange defining a first shoulder( face of flange) and a second housing -20- comprising a second flange, as set forth in the annotated figure above, the second flange defining a second shoulder face towards housing -13- 

Claim 17 - Wilkinson teaches the bridge member -16- defines a maximum bridge width along a direction normal the bridge axis, see figure above; the mating element further comprises an inner surface extending between the first and second faces, the inner surface defining an aperture extending from the first face to the second face along the mating element axis, the aperture defining a maximum aperture width along a direction normal the mating element axis, wherein the maximum aperture width is substantially equal to the maximum bridge width, see figure 2; and  in the mated configuration, the inner surface encircles the bridge member, with the drilled bore.

Claim 18 - Wilkinson teaches in the mated configuration, the haptic stimulation unit is operable to provide haptic stimulation; and in the unmated configuration, the haptic stimulation unit is not operable to provide haptic stimulation, in the unmated configuration the batteries -22- and -23- are incapable of delivering power to the motor  -24-.
	Claim 21 - Wilkinson teaches the user interface element comprises a finger ring, element -64- comprising an elastomer, column 2 lines 46-52.
	Claim 22 - Wilkinson teaches the mating element is substantially rigid, require the bore to be drilled, see column 2 lines 47-52.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson(6,490885) in view of Klearman et al(6,382,815, hereinafter Klearman).
Claim 1 - Wilkinson teaches a system including an excitation device -10- including a haptic stimulation unit -44-; and a housing enclosing the haptic stimulation unit-13-, the housing comprising: a substantially cylindrical bridge member -16- defining a bridge cylinder axis and a bridge diameter, shown in cross section in figure 8;  a first flange defining a first shoulder, see first flange in annotated figure below, abutting the bridge member, longitudinally through bridge -16-, the first shoulder defining a first shoulder diameter, wherein the first shoulder is substantially planar and substantially normal to the bridge cylinder axis; and a second flange, see second flange as set forth in the annotated figure below defining a second shoulder abutting the bridge member, the second shoulder defining a second shoulder diameter, wherein the first shoulder opposes the second shoulder across the bridge member along the bridge cylinder axis;  the first shoulder, the second shoulder, and the bridge member cooperatively define a circumferential groove encircling the bridge member about the bridge cylinder axis; and  

    PNG
    media_image1.png
    807
    884
    media_image1.png
    Greyscale

However, the second flange is not substantially planar and normal to the bridge   -16-.
	Klearman teaches a similar vibrating stimulator having the battery housing -220- having a planar surface normal to the axis of the bridge, see figure 2 and similar figure 4.  The difference between the two orientations is that the axis through the batteries in 
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to orient the axis of the batteries of the device in any known manner.  Such a modification would produce predictable results of the apparatus of Wilkinson having the batteries aligned coaxial  with the bridge and having a housing containing the batteries having a planar surface normal to the same axis, as shown in figure 2 of Klearman and have a high expectation of success because both orientations are old and well known in the vibrator art as shown by Klearman and Wilkinson. 


Allowable Subject Matter
Claims 6-10, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 6, the prior art does not teach or fairly suggest a bridge member comprising a motion arresting element that in the mated configuration contacts the inner surface as claimed.  Regarding claim 19, the prior art does not teach or fairly suggest a stimulation device as claimed including the mating structure as part of the electrical circuit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent application publication 2003/0181784 teaches a vibrating stimulator but does not include a bridge and housings with flanges as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791